     Case
       Case:
          19-00368
             1:21-cv-01519
                      Doc 58Document
                              Filed 03/08/21
                                      #: 1-4 Filed:
                                                Entered
                                                    03/19/21
                                                         03/08/21
                                                             Page12:10:20
                                                                  1 of 3 PageID
                                                                            Desc#:18
                                                                                  Main
                                Document       Page 1 of 3



                   United States Bankruptcy Court, Northern District of Illinois

Name of Assigned Judge         Carol A. Doyle             Case No.                17 B 09308
DATE                           March 8, 2021              ADVERSARY NO.           19 A 00368
CASE TITLE                     Ronald R. Peterson, as Chapter 7 Trustee for Mack v. Synchrony Bank and
                               Lowe’s Companies Inc.


  DOCKET ENTRY TEXT
Defendants’ motion to dismiss the amended complaint is granted in part and denied in part. All
claims against Lowe’s are dismissed. The claim in Count 1 against Synchrony Bank for fraudulent
transfer based on constructive fraud is dismissed with prejudice. The claim in Count 2 is not
dismissed.

[For further details see text below.]




                                                STATEMENT


           Ronald Peterson filed this adversary proceeding in his capacity as trustee of chapter 7
   debtor Mack Industries, Ltd. (“Mack”). He sued Synchrony Bank and Lowe’s Companies Inc.
   to recover transfers as fraudulent or preferential. After he filed an amended complaint, the
   defendants moved to dismiss all counts against Lowe’s and the fraudulent transfers counts
   against Synchrony. For the reasons explained below, the motion is granted in part and denied in
   part. The motion is granted as to Lowe’s. The motion is granted as to the claim for fraudulent
   transfer based on constructive fraud in Count 1 against Synchrony. The motion is denied as to
   the claim for fraudulent transfers based on actual fraud in Count 2 against Synchrony.
  Case
    Case:
       19-00368
          1:21-cv-01519
                   Doc 58Document
                           Filed 03/08/21
                                   #: 1-4 Filed:
                                             Entered
                                                 03/19/21
                                                      03/08/21
                                                          Page12:10:20
                                                               2 of 3 PageID
                                                                         Desc#:19
                                                                               Main
                             Document       Page 2 of 3



                                         STATEMENT


        After the defendants filed their motion to dismiss but before they filed their reply brief,
this court issued an opinion in Peterson v. Capital One N.A. and Menard Inc. (In re Mack
Industries, Ltd.), No. 19-ap-372, 2020 WL 6708874 (Bankr. N.D. Ill. Nov. 16, 2020). In Capital
One, the court dismissed all claims against Menard, Inc., dismissed the fraudulent transfer claim
based on constructive fraud against Capital One, but did not dismiss the fraudulent transfer claim
based on actual fraud against Capital One. In their reply brief, the defendants point out that the
amended complaint in this adversary proceeding is virtually identical to the amended complaint
in Capital One. The only differences are the names of the defendants and the dates and amounts
of specific transfers the trustee seeks to recover. They contend that the claims against Lowe’s
and the constructive fraud claim in Count 1 against Synchrony should be dismissed based on the
reasoning in Capital One. They also seek dismissal of the claim based on actual fraud in Count
2, arguing that additional authority the court has not yet considered supports dismissal of that
claim as well.

        The defendants are correct that the amended complaints in this case and Capital One are
virtually identical and the parties have raised essentially the same issues in the motions to
dismiss. The court’s analysis of the claims and the result here is the same as in Capital One, as
discussed briefly below.

       1.      Claims Against Lowe’s

        The motion first seeks dismissal of all claims against Lowe’s because the trustee has
failed to allege that any transfers were made to Lowe’s or to allege any other basis for recovering
from Lowe’s. The trustee lumped Lowe’s into the defined term of “Synchrony” in the first
sentence in the amended complaint and then failed to distinguish Lowe’s from Synchrony in any
way. All the transfers in the exhibits to the amended complaint are from Mack to Synchrony, not
from Mack to Lowe’s. No allegations in the amended complaint are specifically about Lowe’s.
The trustee’s response to the motion to dismiss on this issue is virtually identical to his response
to the same argument raised for dismissal of the claims against Menard Inc. in Capital One.
Those arguments are rejected and the claims against Lowe’s are dismissed for the reasons stated
in Capital One at *10 for dismissing the claims against Menard Inc.

       2.      Constructive Fraud Claim

        The motion next seeks dismissal of the fraudulent transfer claim in Count 1 based on
constructive fraud. The defendants state that the trustee alleges that Synchrony provided credit
to Mack that Mack repaid in all the transfers set out in the exhibits to the amended complaint. It
contends that a debtor’s repayment of its own debt cannot be constructively fraudulent because
the reduction in debt is reasonably equivalent value as a matter of law. As explained in Capital
One, the defendants are correct. Id. at *3-5. The trustee made the same arguments in response
to the motion on this point that he made to Capital One’s motion. Those arguments are rejected

                                                -2-
  Case
    Case:
       19-00368
          1:21-cv-01519
                   Doc 58Document
                           Filed 03/08/21
                                   #: 1-4 Filed:
                                             Entered
                                                 03/19/21
                                                      03/08/21
                                                          Page12:10:20
                                                               3 of 3 PageID
                                                                         Desc#:20
                                                                               Main
                             Document       Page 3 of 3



                                          STATEMENT


for the same reasons. This claim will be dismissed with prejudice because, as explained in
Capital One, the premise of the trustee’s claim is faulty. The issue cannot be fixed by pleading
more detailed facts.

         3.       Actual Fraud Claim

        The motion also seeks dismissal of the fraudulent transfer claim in Count 2 based on
actual fraud. The defendants point to the weaknesses in the trustee’s allegations. The court
rejected similar arguments in Capital One and rejects Synchrony’s arguments for the same
reasons. Id. at *6-9. The court has considered the additional authority cited by the defendants in
the reply brief but is not persuaded that dismissal of this claim is appropriate.

         4.       Affirmative Defense - For Value Good Faith

        Finally, Synchrony argues that the amended complaint establishes it provided value in
good faith to Mack, which is an affirmative defense to both fraudulent transfer claims under 11
U.S.C. § 548(c). As the court explained in Capital One, the amended complaint establishes that
Synchrony provided “value” as a matter of law. The court will not conclude based solely on the
allegations in the amended complaint, however, that Synchrony took the payments in good faith.
This affirmative defense therefore does not provide a basis for dismissal of the fraudulent
transfer claims.

         Conclusion

        The motion to dismiss is granted in part and denied in part. All claims against Lowe’s
are dismissed. The claim in Count 1 against Synchrony for fraudulent transfer based on
constructive fraud is dismissed with prejudice. The motion to dismiss is denied with respect to
the claim in Count 2 for fraudulent transfer based on actual fraud.


Dated:        March 8, 2021




                                                -3-
